                 Case 20-51002-BLS                Doc 102        Filed 09/07/21         Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                       §   Chapter 11 Case
                                                             §
Old LC, Inc., et al.1                                        §   Case No. 19-11791 (BLS)
                                                             §
                  Debtors.                                   §   Jointly Administered

                                                             §
Official Committee of Unsecured Creditors                    §
of Old LC, Inc., et al., for and on behalf of                §
the estates of Old LC, Inc., et al.;                         §
                                                             §
                                     Plaintiff,              §
                                                             §
v.                                                           § Adv. No. 20-51002 (BLS)
                                                             §
Upfront V, LP, Breakwater Credit                             §
Opportunities Fund, L.P.; Upfront GP V,                      §
LLC; Mark Suster; Dana Kibler; Gregory                       §
Bettinelli; Saif Mansour; Aamir Amdani;                      § Re: Docket Nos. 35, 38, 41
Eric Beckman; Darrick Geant; and Joseph                      §
Kaczorowski                                                  §
                                                             §
                                     Defendants.             §

                                                       ORDER

         Upon consideration of the Motion of Upfront V, L.P., Upfront GP V, LLC, Mark Suster,

Dana Kibler and Gregory Bettinelli to Dismiss First Amended Complaint and Objection to Claims

and Motion to Strike Prayer for Compensatory Damages [D.I. 35] (the “Motion”), the Plaintiffs'

Memorandum of Law in Opposition to Upfront Defendants' Motion to Dismiss [D.I. 38] (the

“Opposition”)_and Reply of Upfront V, L.P., Upfront GP V, LLC, Mark Suster, Dana Kibler

and Gregory Bettinelli to Plaintiff's Opposition to Upfront Defendants' Motion to Dismiss [D.I.



1
 The Debtors are the following four entities (the last four digits of their respective taxpayer identification numbers, if
any, follow in parentheses): Old LC, Inc. (7119), Old LC Holdings, Inc., Old LCF, Inc., and Old LC Parent, Inc. The
Debtors’ noticing address in these Chapter 11 cases is c/o Bryan Cave Leighton Paisner LLP, Attn: Mark I. Duedall,
1201 W. Peachtree Street, 14th Floor, Atlanta, Georgia 30309.


13095902.v1
               Case 20-51002-BLS     Doc 102     Filed 09/07/21   Page 2 of 2




41] (the “Reply”), and after oral argument on the Motion, Opposition, and Reply, held on

August 19, 2021 (the “Hearing”), and after due deliberation and sufficient cause appearing

therefore, it is hereby:


               ORDERED that the Motion is DENIED for the reasons set forth on the record of

the Hearing.




Dated: September 7th, 2021                  BRENDAN L. SHANNON
Wilmington, Delaware                        UNITED STATES BANKRUPTCY JUDGE




                                             2
13095902.v1
